             Case 1:20-cv-10259-AT-KHP Document 3 Filed 12/04/20 Page 1 of 2
I H- 3 2                                                                                                                                  R e v: 2 0 1 4- 1




                                         U nit e d St at es Distri ct C o urt 	

                                                          f or t h e 	

                                       S o ut h er n Distri ct of N e w Yor k 	

                                                     R el at e d C as e St at e m e nt 	

                                                                                    !
                                                    F ull C a pti o n of L at er Fil e d C a s e:

B A R B A R A MAHMUD
BARBARA       MA H M U D




                                   Pl ai ntiff                                                                  C a s e N u m b er


                                                                                    1: 2 0- c v- 1 0 2 5 9
                                                                                    1:20-cv-10259
                                       v s.

 !!
 CI T Y OF
 CITY     O F NEW
                N E W YORK;
                          Y O R K; ALENA
                                      A L E N A AMINOVA;
                                                   A MI N O V A;
MI  C A H E L KENNEDY;
 MICAHEL          K E N N E D Y; NYPD N Y P D Member
                                                 M e m b er of  of the
                                                                    the
SService
   er vi c e JANE
              J A N E DOED O E #1,# 1, in
                                        i n her
                                            h er individual
                                                  i n di vi d u al capacity;
                                                                   c a p a cit y;
N Y P D Members
NYPD        M e m b er s of  of the
                                 t h e Service
                                       S er vi c e JOHN
                                                    J O H N DOESD O E S #1-5,
                                                                          # 1- 5,
i n their
in   t h eir individual
             i n di vi d u al capacities
                              c a p a citi e s

                                 D ef e n d a nt

                                                   F ull C a pti o n of E arli er Fil e d C a s e:
                             (i n cl u di n g i n b a n kr u pt c y a p p e al s t h e r el e v a nt a d v er s ar y pr o c e e di n g)

 !!
JJAMILLA
   A MI L L A CCLARK
                 L A R K aandn d AARWA
                                     R W A AAZIA,
                                               ZI A, oonn
bbehalf
  e h alf of
           of tthemselves
                h e m s el v e s aand
                                   n d ot h er s si
                                       others        mil arl y
                                                  similarly
sit u at e d, aand
situated,       n d TTURNING
                       U R NI N G PPOINT
                                       OI N T FFOR O R
W O M E N AAND
WOMEN            N D FFAMILIES
                        A MI LI E S
                                   Pl ai ntiff                                                                  C a s e N u m b er

                                                                                    1: 1 8- c v- 0 2 3 3 4
                                                                                    1:18-cv-02334
                                       v s.

 !!
CI T Y OOF
CITY     F NNEW
             E W YYORK
                   O RK




                                 D ef e n d a nt
!

                                                                              P a g e !1
                  Case 1:20-cv-10259-AT-KHP Document 3 Filed 12/04/20 Page 2 of 2
I H- 3 2                                                                                                                                                                               R e v: 2 0 1 4- 1



St at u s of E arli er Fil e d C a s e:

           ✔
           ____         Cl o s e d
                                                    (If s o, s et f ort h t h e pr o c e d ur e w hi c h r e s ult e d i n cl o s ur e, e. g., v ol u nt ar y
                                                    di s mi s s al, s ettl e m e nt, c o urt d e ci si o n. Al s o, st at e w h et h er t h er e i s a n a p p e al
                                                    p e n di n g.)
           ✔
           4
          ____ Open                                 (If s o, s et f ort h pr o c e d ur al st at u s a n d s u m m ari z e a n y c o urt r uli n g s.)

!
!
Pl ai ntiff s iinn CLARK
Plaintiffs         C L A R K v.     CI T Y OF
                                 v. CITY     O F NEW
                                                   N E W YORK,
                                                           Y O R K, 18-cv-10566-AT-KHP
                                                                       1 8- c v- 1 0 5 6 6- A T- K H P (“CLARK”)
                                                                                                           (“ C L A R K”) filedfil e d aa complaint
                                                                                                                                           c o m pl ai nt on  o n MMarch
                                                                                                                                                                      ar c h 16,1 6,

!
2 0 1 8. ECF
2018.      E C F No.
                   N o. 1.    D ef e n d a nt s filed
                          1. Defendants          fil e d a
                                                         a Motion
                                                           M oti o n ttoo Dismiss
                                                                            Di s mi s s oonn JJune
                                                                                                u n e 13,
                                                                                                       1 3, 22018
                                                                                                                0 1 8 (ECF
                                                                                                                       ( E C F NNo. o. 220),0), wwhich
                                                                                                                                                    hi c h the
                                                                                                                                                             t h e CCourt
                                                                                                                                                                      o urt (Judge
                                                                                                                                                                               (Judge

!
T orr e s) denied
Torres)      d e ni e d September
                          S e pt e m b er 30,3 0, 2020
                                                   2 0 2 0 (ECF
                                                           ( E C F No.
                                                                    N o. 144).
                                                                           1 4 4). OOn n November
                                                                                          N o v e m b er 5,  5, 22020,
                                                                                                                   0 2 0, Judge
                                                                                                                            J u d g e Torres
                                                                                                                                         T orr e s issued
                                                                                                                                                      i s s u e d aa Stipulation
                                                                                                                                                                      Sti p ul ati o n
a n d Order
        Or d er ofof SSettlement
                         ettl e m e nt (t   h e "Order")
                                                " Or d er") in
                                                             i n satisfaction
                                                                 s ati sf a cti o n of
                                                                                     of Pl ai ntiff s’ cl  ai m s fforor declaratory
                                                                                                                          d e cl ar at or y rrelief.
                                                                                                                                                  eli ef. ECF
                                                                                                                                                           E C F No.N o. 153.
                                                                                                                                                                           1 5 3. The
                                                                                                                                                                                   The
!
and                                      (the                                            Plaintiffs’    claims
Or d er also
           al s o applies
                   a p pli e s to
                                t o another
                                    a n ot h er class
                                                 cl a s s action
                                                          a cti o n ppending
                                                                       e n di n g bbefore
                                                                                      ef or e Judge
                                                                                               J u d g e Torres,
                                                                                                          T orr e s, ELAYSED
                                                                                                                        E L A Y S E D v.    v. CITY
                                                                                                                                                CI T Y OOF   F NEW
                                                                                                                                                                 N E W YORKY O R K et
!
Order                                                                                                                                                                                  et
al., 18-cv-02334-AT-KHP
al.,  1 8- c v- 0 2 3 3 4- A T- K H P (“ELAYSED”).
                                           (“ E L A Y S E D”). See
                                                                 S e e ELAYSED,
                                                                        E L A Y S E D, EECF   C F No.
                                                                                                   N o. 78.
                                                                                                         7 8. TTheh e Order
                                                                                                                        Or d er doesd o e s not
                                                                                                                                              n ot resolve
                                                                                                                                                     r e s ol v e the
                                                                                                                                                                   t h e ddamages
                                                                                                                                                                            a mages
!
cl ai m s of
claims      of either
                eit h er the
                           t h e CLARK
                                 C L A R K or or ELAYSED
                                                  E L A Y S E D Plaintiffs.
                                                                   Pl ai ntiff s. As
                                                                                   A s such,
                                                                                        s u c h, both
                                                                                                  b ot h actions
                                                                                                          a cti o n s remain
                                                                                                                        r e m ai n pending
                                                                                                                                      p e n di n g before
                                                                                                                                                       b ef or e Judge
                                                                                                                                                                   J u d g e TTorres.
                                                                                                                                                                                 orr e s.

!
E x pl ai n i n d et ail t h e r e a s o n s f o r y o u r p o siti o n t h at t h e n e wl y fil e d c a s e i s r el at e d t o t h e

!
e a rli e r fil e d c a s e.

!
TThe
  h e iinstant
          n st a nt ccase
                      a s e (“    M A H M U D”) iiss rrelated
                            (“MAHMUD”)                 el at e d ttoo ttwo
                                                                         w o eearlier
                                                                               arli er fil e d ccases,
                                                                                        filed     a s e s, bboth
                                                                                                              ot h of
                                                                                                                   of wwhich
                                                                                                                        hi c h ar e ppending
                                                                                                                                are    e n di n g bbefore
                                                                                                                                                     ef or e JJudge
                                                                                                                                                                u d g e TTorres.
                                                                                                                                                                           orr e s. TThe
                                                                                                                                                                                      he

!
fir st rrelated
first    el at e d ccase
                      a s e iiss CCLARK
                                    L A R K v.
                                            v. CI
                                               CITYT Y OOF F NNEWE W YYORK,O R K, 118-cv-10566-AT-KHP
                                                                                      8- c v- 1 0 5 6 6- A T- K H P (“    C L A R K”). TThe
                                                                                                                      (“CLARK”).         h e ssecond
                                                                                                                                                e c o n d rrelated
                                                                                                                                                            el at e d ccase
                                                                                                                                                                        a s e iiss

!
E L A Y S E D v.
ELAYSED            v. CI  T Y OOF
                       CITY        F NNEW
                                        E W YYORK
                                               O R K et et al.,
                                                            al., 118-cv-02334-AT-KHP
                                                                    8- c v- 0 2 3 3 4- A T- K H P (“      E L A Y S E D”).
                                                                                                      (“ELAYSED”).

!
!
I n bboth
In    ot h eearlier
                arli er fil   e d ccases,
                          filed      a s e s, Pl    ai ntiff s bri
                                                Plaintiffs           n g cl
                                                                 bring         a s s aactions
                                                                            class       cti o n s aagainst
                                                                                                      g ai n st ttheh e Cit
                                                                                                                          Cityy ofof NNew e w YYorkor k all  e gi n g tthat
                                                                                                                                                         alleging         h at tthe
                                                                                                                                                                                  h e NNew
                                                                                                                                                                                         e w YYork
                                                                                                                                                                                                 or k PPolice
                                                                                                                                                                                                          oli c e
D e p art m e nt’ s pr       a cti c e of of fforcing
                                                 or ci n g MMuslim
                                                               u sli m wwomeno m e n ttoo rremove
                                                                                               e m o v e ttheir
                                                                                                             h eir rreligious
                                                                                                                       eli gi o u s hhead-scarves
                                                                                                                                         e a d- s c ar v e s ((hijabs)
                                                                                                                                                                  hij a b s) ffor
                                                                                                                                                                                or ppost-arrest
                                                                                                                                                                                      o st- arr e st
!
Department’s             practice
pr o c e s si n g pphotos
processing             h ot o s (t    h e ““Hijab
                                   (the       Hij a b RRemoval
                                                           e m o v al PPolicy”)
                                                                           oli c y”) vi    ol at e s tthe
                                                                                        violates        h e RReligious
                                                                                                              eli gi o u s LLand  a n d UUse s e aandn d IInstitutionalized
                                                                                                                                                             n stit uti o n ali z e d PPersons
                                                                                                                                                                                         er s o n s AAct
                                                                                                                                                                                                       ct ((42 42

!
U. S. C. §§ 22000cc).
U.S.C.            0 0 0 c c). IInn bbothot h ccases,
                                                  a s e s, Pl   ai ntiff s al
                                                             Plaintiffs         s o bri
                                                                             also         n g ddamages
                                                                                      bring       a m a g e s cl     ai m s uunder
                                                                                                                  claims          n d er 442   2 U.  S. C. §§ 11983
                                                                                                                                                  U.S.C.            9 8 3 ffor
                                                                                                                                                                             or vi  ol ati o n s of
                                                                                                                                                                                 violations       of tthe
                                                                                                                                                                                                        h e Fr  ee
                                                                                                                                                                                                             Free

!
E x er ci s e Cl
Exercise            a u s e of
                Clause        of ttheh e Fir  st AAmendment.
                                          First        m e n d m e nt. IInn CCLARK,L A R K, Pl    ai ntiff s aadditionally
                                                                                               Plaintiffs        d diti o n all y all      e g e tthe
                                                                                                                                      allege         h e Hij a b RRemoval
                                                                                                                                                         Hijab        e m o v al PPolicy
                                                                                                                                                                                      oli c y vi  ol at e s
                                                                                                                                                                                               violates

!
Arti cl e I,
Article     I, SSection
                  e cti o n 33 of of ttheh e NNew
                                                e w YYork or k St   at e CConstitution,
                                                                 State       o n stit uti o n, aand n d ssought
                                                                                                            o u g ht ddeclaratory
                                                                                                                           e cl ar at or y rrelief
                                                                                                                                                 eli ef uunder
                                                                                                                                                           n d er FFed.
                                                                                                                                                                      e d. R.R. Ci  v. P.
                                                                                                                                                                                 Civ.     P. 5577 aand
                                                                                                                                                                                                     n d 228 8
U. S. C. §  § 2201-02.
                2 2 0 1- 0 2. IInn EELAYSED,
                                        L A Y S E D, Pl        ai ntiff s aadditionally
                                                                              d diti o n all y all   e g e IIntentional
                                                                                                               nt e nti o n al IInfliction
                                                                                                                                     nfli cti o n of
                                                                                                                                                   of EEmotional
                                                                                                                                                          m oti o n al Di   str e s s uunder
                                                                                                                                                                                           n d er NNewe w YYorkor k
!
U.S.C.                                                      Plaintiffs                           allege                                                                   Distress
C o m m o n LLaw.   a w. OOn n NNovember
                                    o v e m b er 5,    5, 22020,
                                                             0 2 0, JJudge
                                                                         u d g e TTorres
                                                                                      orr e s iissued
                                                                                                 s s u e d aa Sti  p ul ati o n aand   n d Or    d er of of SSettlement
                                                                                                                                                               ettl e m e nt iinn ssatisfaction
                                                                                                                                                                                       ati sf a cti o n of
                                                                                                                                                                                                         of tthehe
!
Common                                                                                                         Stipulation                    Order
C L A R K Plaintiffs’
CLARK         Pl ai ntiff s’ cl   ai m s ffor
                               claims          or ddeclaratory
                                                     e cl ar at or y rrelief.
                                                                           eli ef. SSee
                                                                                      e e CCLARK,
                                                                                              L A R K, EECF  C F NNo. o. 1153. 5 3. TTheh e Or   d er ddoes
                                                                                                                                              Order        o e s nnotot rresolve
                                                                                                                                                                           e s ol v e tthe
                                                                                                                                                                                         h e mmonetary
                                                                                                                                                                                               o n et ar y

!
cl ai m s on
claims      o n the
                  t h e plaintiffs
                         pl ai ntiff s iinn eit    h er CCLARK
                                              either        L A R K or  or EELAYSED,
                                                                               L A Y S E D, nnor   or ddoes
                                                                                                         o e s itit rresolve
                                                                                                                        e s ol v e tthe
                                                                                                                                      h e cl   ai m s of
                                                                                                                                           claims       of tthe
                                                                                                                                                              h e or  g a ni z ati o n al Pl
                                                                                                                                                                   organizational              ai ntiff s iinn
                                                                                                                                                                                             Plaintiffs

!
C L A R K or
CLARK         or the
                   t h e CLARK
                          C L A R K Pl     ai ntiff s’ ppurported
                                        Plaintiffs’         ur p ort e d cl      a s s cl
                                                                              class        ai m br
                                                                                        claim        o u g ht ppursuant
                                                                                                  brought          ur s u a nt ttoo F.       R. C. P. 223(b)(3).
                                                                                                                                         F.R.C.P.          3( b)( 3). SSee e e CCLARK,
                                                                                                                                                                                   L A R K, EECF  C F NNo.
                                                                                                                                                                                                         o.

!
1 5 3; ELAYSED,
153;    E L A Y S E D, EECF     C F NNo.o. 778. 8. AAs s ssuch,
                                                             u c h, bboth
                                                                        ot h aactions
                                                                                 cti o n s rremain
                                                                                               e m ai n ppending
                                                                                                            e n di n g bbeforeef or e JJudge
                                                                                                                                           u d g e TTorres.
                                                                                                                                                       orr e s.

!
I n the
In   t h e instant
            i n st a nt case,
                         c a s e, Pl    ai ntiff BBarbara
                                     Plaintiff        ar b ar a MMahmuda h m u d li      k e wi s e all
                                                                                      likewise            e g e s tthat
                                                                                                      alleges         h at tthe
                                                                                                                              h e Hij  a b RRemoval
                                                                                                                                   Hijab        e m o v al PPolicyoli c y vi  ol at e s tthe
                                                                                                                                                                           violates         h e RReligious
                                                                                                                                                                                                  eli gi o u s LLand and

!
U s e and
Use      a n d Institutionalized
                 I n stit uti o n ali z e d PPersons
                                                  er s o n s AAct ct aand n d bri    n g s ddamages
                                                                                brings         a m a g e s cl      ai m s uunder
                                                                                                                claims         n d er 442  2 U.   S. C. §§ 11983
                                                                                                                                               U.S.C.             9 8 3 fforor vi ol ati o n s of
                                                                                                                                                                               violations        of hher
                                                                                                                                                                                                       er ri    g ht s aas
                                                                                                                                                                                                             rights      s

!
g u ar a nt e e d by
guaranteed             b y the
                            t h e Free
                                    Fr e e EExercise
                                                x er ci s e Cl    a u s e of
                                                               Clause         of tthe
                                                                                    h e Fir  st AAmendment,
                                                                                         First       m e n d m e nt, ffor    or FFailure
                                                                                                                                   ail ur e ttoo IIntervene,
                                                                                                                                                      nt er v e n e, aandn d fforor MMunicipal
                                                                                                                                                                                      u ni ci p al Li     a bilit y,
                                                                                                                                                                                                      Liability,

!
st e m mi n g from
stemming            fr o m incidents
                             i n ci d e nt s oon  n OOctober
                                                         ct o b er 6,   6, 22020
                                                                              0 2 0 dduring
                                                                                         uri n g wwhich
                                                                                                      hi c h offi    c er s of
                                                                                                                officers      of ttheh e NNewe w YYorkor k PPolice
                                                                                                                                                                oli c e DDepartment
                                                                                                                                                                           e p art m e nt fforcedor c e d MMs.s.

!
M a h m u d to
Mahmud            t o remove
                       r e m o v e herh er hij   a b ffor
                                             hijab        or ttwow o ssets
                                                                        et s of
                                                                              of ppost-arrest
                                                                                     o st- arr e st pr      o c e s si n g pphotographs.
                                                                                                        processing              h ot o gr a p h s. MMAHMUD, A H M U D, CCLARK, L A R K, aand  n d EELAYSED
                                                                                                                                                                                                      LAYSE D
all involve
      i n v ol v e similar
                    si mil ar facts,
                                 f a ct s, namely,
                                             n a m el y, Pl     ai ntiff s allall all  e g e tthath at aapplication
                                                                                                          p pli c ati o n of of ttheh e Cit  y ofof NNew e w YYork’s
                                                                                                                                                                  or k’ s Hij  a b RRemoval
                                                                                                                                                                                        e m o v al PPolicy
                                                                                                                                                                                                        oli c y
!
all                                                         Plaintiffs             allege                                                City                              Hijab
vi ol at e d their
violated        t h eir religious
                         r eli gi o u s anda n d cconstitutional
                                                     o n stit uti o n al ri     g ht s. All
                                                                             rights.      All aactions
                                                                                                  cti o n s iinvolve
                                                                                                                n v ol v e si   mil ar llegal
                                                                                                                           similar          e g al iissues,
                                                                                                                                                      s s u e s, nnamely,
                                                                                                                                                                     a m el y, wwhether
                                                                                                                                                                                   h et h er tthe h e Hij
                                                                                                                                                                                                      Hijabab

!
R e m o v al Policy
Removal          P oli c y violates
                              vi ol at e s tthe h e RReligious
                                                       eli gi o u s LLand a n d UUses e aand n d IInstitutionalized
                                                                                                     n stit uti o n ali z e d PPersons
                                                                                                                                   er s o n s AAct ct aand/or
                                                                                                                                                           n d/ or tthe h e Fr
                                                                                                                                                                            Freee e EExercise
                                                                                                                                                                                       x er ci s e Cl   a u s e of
                                                                                                                                                                                                     Clause        of

!
t h e First
the    Fir st Amendment.
                A m e n d m e nt. As      A s MAHMUD
                                                M A H M U D cconcerns o n c er n s tthe  h e ssame
                                                                                                a m e or or ssubstantially
                                                                                                                u b st a nti all y si     mil ar pparties
                                                                                                                                      similar         arti e s aand n d eevents
                                                                                                                                                                           v e nt s aas s CCLARK
                                                                                                                                                                                             L A R K aand   nd

!
E L A Y S E D; there
ELAYSED;              t h er e isi s substantial
                                     s u b st a nti al ffactual
                                                             a ct u al ooverlap
                                                                           v erl a p bbetween
                                                                                          et w e e n tthe  h e ccases;
                                                                                                                  a s e s; aandn d aabsent
                                                                                                                                        b s e nt aa ddetermination
                                                                                                                                                          et er mi n ati o n of  of rrelatedness
                                                                                                                                                                                       el at e d n e s s tthe he

!
p arti e s in
parties       i n each
                   e a c h could
                             c o ul d be b e subjected
                                               s u bj e ct e d ttoo cconflicting
                                                                          o nfli cti n g or     d er s aand
                                                                                            orders          n d tthere
                                                                                                                    h er e wwould
                                                                                                                              o ul d bbe   e aa ssubstantial
                                                                                                                                                     u b st a nti al dduplication
                                                                                                                                                                         u pli c ati o n of of eff  ort aand
                                                                                                                                                                                                effort       nd
e x p e n s e, delay,
                   d el a y, oror undue
                                    u n d u e burden
                                                 b ur d e n oon    n ttheh e CCourt,
                                                                               o urt, pparties
                                                                                            arti e s aand n d wit   n e s s e s, it it sserves
                                                                                                                                          er v e s tthe h e iinterests
                                                                                                                                                               nt er e st s of
                                                                                                                                                                            of jjustice
                                                                                                                                                                                   u sti c e aand
                                                                                                                                                                                               n d effi    ci e n c y ttoo
!
expense,                                                                                                        witnesses,                                                                           efficiency
a s si g n the
assign        t h e instant
                     i n st a nt case
                                  c a s e to t o Judge
                                                 J u d g e TTorres.
                                                                 orr e s.

!
!                //s/ s/ DDavid a vi d A.          A. LLebowitz  e b o wit z                                                                                 112/4/2020
                                                                                                                                                               2/ 4/ 2 0 2 0
!
Si g n at u r e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                 D at e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ !

!                 K a uf m a n Li
                  Kaufman            e b Lebowitz
                                  Lieb     L e b o wit z & & Fri   c k LLP
                                                               Frick     LL P
Fi r m:                     ________________________________________


                                                                                                 P a g e !2
